UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number: 001-12951 THE BUCKLE, INC. (Exact name of Registrant as specified in its charter) Nebraska 47-0366193 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2407 West 24th Street, Kearney, Nebraska68845-4915 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code: (308) 236-8491 Securities registered pursuant to Section 12(b) of the Act: Title of class Name of Each Exchange on Which Registered Common Stock, $.01 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None (Former name, former address, and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo  Indicate by check mark whether the registranthas submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for a shorter period that the registrant was required to submit and post such files). Yes þNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. (See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). þ Large accelerated filer;  Accelerated filer;  Non-accelerated filer;  Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes  No þ The number of shares outstanding of the Registrant's Common Stock, as of September 3, 2010, was 46,650,516. THE BUCKLE, INC. FORM 10-Q INDEX Pages Part I. Financial Information (unaudited) Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II. Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 2 THE BUCKLE, INC. BALANCE SHEETS (Amounts in Thousands Except Share and Per Share Amounts) (Unaudited) July 31, January 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Receivables Inventory Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT Less accumulated depreciation and amortization ) ) LONG-TERM INVESTMENTS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued employee compensation Accrued store operating expenses Gift certificates redeemable Income taxes payable Total current liabilities DEFERRED COMPENSATION DEFERRED RENT LIABILITY Total liabilities COMMITMENTS STOCKHOLDERS’ EQUITY: Common stock, authorized 100,000,000 shares of $.01 par value; 46,790,821 and 46,381,263 shares issued and outstanding at July 31, 2010 and January 30, 2010, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity $ $ See notes to unaudited condensed financial statements. 3 THE BUCKLE, INC. STATEMENTS OF INCOME (Amounts in Thousands Except Per Share Amounts) (Unaudited) Thirteen Weeks Ended Twenty-six Weeks Ended July 31, August 1, July 31, August 1, SALES, Net of returns and allowances $ COST OF SALES (Including buying, distribution, and occupancy costs) Gross profit OPERATING EXPENSES: Selling General and administrative INCOME FROM OPERATIONS OTHER INCOME, Net INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ EARNINGS PER SHARE: Basic $ Diluted $ Basic weighted average shares Diluted weighted average shares See notes to unaudited condensed financial statements. 4 THE BUCKLE, INC. STATEMENTS OF STOCKHOLDERS' EQUITY (Dollar Amounts in Thousands Except Share and Per Share Amounts) (Unaudited) Accumulated Additional Other Number Common Paid-in Retained Comprehensive of Shares Stock Capital Earnings Loss Total FISCAL 2010 BALANCE, January 31, 2010 $ ) $ Net income - Dividends paid on common stock, ($0.20 per share) - - - ) - ) Common stock issued on exercise of stock options 2 - - Issuance of non-vested stock, net of forfeitures 2 (2 ) - - - Amortization of non-vested stock grants, net of forfeitures - Stock option compensation expense - - 32 - - 32 Income tax benefit related to exercise of stock options - Unrealized loss on investments, net of tax - BALANCE, July 31, 2010 $ ) $ FISCAL 2009 BALANCE, February 1, 2009 $ ) $ Net income - Dividends paid on common stock, ($0.20 per share) - - - ) - ) Common stock issued on exercise of stock options 2 - - Issuance of non-vested stock, net of forfeitures 2 (2 ) - - - Amortization of non-vested stock grants, net of forfeitures - Stock option compensation expense - Income tax benefit related to exercise of stock options - Unrealized loss on investments, net of tax - ) ) BALANCE, August 1, 2009 $ ) $ See notes to unaudited condensed financial statements. 5 THE BUCKLE, INC. STATEMENTS OF CASH FLOWS (Dollar Amounts in Thousands) (Unaudited) Twenty-six Weeks Ended July 31, August 1, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation and amortization Amortization of non-vested stock grants, net of forfeitures Stock option compensation expense 32 Realized gain on securities - ) Deferred income taxes ) ) Other ) Changes in operating assets and liabilities: Receivables ) Inventory ) ) Prepaid expenses and other assets ) ) Accounts payable Accrued employee compensation ) ) Accrued store operating expenses ) Gift certificates redeemable ) ) Income taxes payable ) ) Long-term liabilities and deferred compensation Net cash flows from operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Proceeds from sale of property and equipment 14 Change in other assets ) 38 Purchases of investments ) ) Proceeds from sales/maturities of investments Net cash flows from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the exercise of stock options Excess tax benefit from stock option exercises Payment of dividends ) ) Net cash flows from financing activities ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, Beginning of period CASH AND CASH EQUIVALENTS, End of period $ $ See notes to unaudited condensed financial statements. 6 THE BUCKLE, INC. NOTES TO FINANCIAL STATEMENTS THIRTEEN AND TWENTY-SIX WEEKS ENDED JULY 31, 2, 2009 (Dollar Amounts in Thousands Except Share and Per Share Amounts) (Unaudited) 1. Management Representation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments necessary for the fair presentation of the results of operations for the interim periods have been included. All such adjustments are of a normal recurring nature. Because of the seasonal nature of the business, results for interim periods are not necessarily indicative of a full year's operations. The accounting policies followed by the Company and additional footnotes are reflected in the financial statements for the fiscal year ended January 30, 2010, included in The Buckle, Inc.'s 2009 Form 10-K. The Company follows generally accepted accounting principles (“GAAP”) established by the Financial Accounting Standards Board (“FASB”). References to GAAP in these notes are to the FASB Accounting Standards Codification (“ASC”), which was established by FASB as the sole source of authoritative GAAP for financial statements issued for reporting periods ending on or after September 15, 2009. 2. Description of the Business The Company is a retailer of medium to better priced casual apparel, footwear, and accessories for fashion conscious young men and women. The Company operates its business as one reportable industry segment. The Company had 419 stores located in 41 states throughout the continental United States as of July 31, 2010 and 401 stores in 41 states as of August 1, 2009. During the second quarter of fiscal 2010, the Company opened seven new stores and substantially remodeled twelve stores. During the second quarter of fiscal 2009, the Company opened nine new stores and substantially remodeled seven stores. The following is information regarding the Company’s major product lines, stated as a percentage of the Company’s net sales: Percentage of Net Sales Percentage of Net Sales Thirteen Weeks Ended Twenty-six Weeks Ended Merchandise Group July 31, 2010 August 1, 2009 July 31, 2010 August 1, 2009 Denims 37.8 % 35.3 % 41.9 % 38.6 % Tops (including sweaters) Sportswear/Fashions Accessories Footwear Outerwear Casual bottoms Other 100.0 % 100.0 % 100.0 % 100.0 % 7 3. Net Earnings Per Share Basic earnings per share data are based on the weighted average outstanding common shares during the period. Diluted earnings per share data are based on the weighted average outstanding common shares and the effect of all dilutive potential common shares, including stock options. Thirteen Weeks Ended Thirteen Weeks Ended July 31, 2010 August 1, 2009 Weighted Weighted Average Per Share Average Per Share Income Shares Amount Income Shares Amount Basic EPS $ Effect of Dilutive Securities: Stock options and non-vested shares - ) - ) Diluted EPS $ Twenty-six Weeks Ended Twenty-six Weeks Ended July 31, 2010 August 1, 2009 Weighted Weighted Average Per Share Average Per Share Income Shares Amount Income Shares Amount Basic EPS $ Effect of Dilutive Securities: Stock options and non-vested shares - ) - ) Diluted EPS $ 4. Investments The following is a summary of investments as of July 31, 2010: Amortized Gross Gross Other-than- Estimated Cost or Unrealized Unrealized Temporary Fair Par Value Gains Losses Impairment Value Available-for-Sale Securities: Auction-rate securities $ $
